                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

DELVONTA LINTON,                                                                             Plaintiff,

v.                                                              Civil Action No. 3:18-cv-P846-DJH

LOUISVILLE KY METRO DEPT
OF CORRECTION JAIL et al.,                                                               Defendants.

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Delvonta Linton filed the instant pro se 42 U.S.C. § 1983 action proceeding in

forma pauperis. By Memorandum Opinion and Order entered May 8, 2019, the Court conducted

initial review of the complaint pursuant to 28 U.S.C. § 1915A (DN 6). The Court found that

Plaintiff’s claims as stated in the complaint must be dismissed for failure to state a claim upon

which may be granted. However, citing LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013)

(“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his complaint even when the

complaint is subject to dismissal under the [Prison Litigation Reform Act].”), the Court gave

Plaintiff the opportunity to amend his complaint concerning several of his claims and directed

Plaintiff to name as Defendants the specific individuals whom he alleges violated his rights and

to state specific factual allegations against each individual. The Court ordered Plaintiff to file an

amended complaint within 30 days and warned him that his failure to file an amended complaint

within the time allotted would result in dismissal of the instant action for the reasons stated in the

Memorandum Opinion and Order.

       More than 30 days have passed, and Plaintiff failed to comply with the Court’s Order or

take any other action in this case. Because Plaintiff failed to file an amended complaint, the

complaint must be dismissed for failure to state a claim upon which relief may be granted for the
reasons stated in the Court’s Memorandum Opinion and Order (DN 6). Therefore, the Court will

enter a separate Order dismissing this action.

Date:    June 20, 2019




                                                        David J. Hale, Judge
                                                     United States District Court
cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.010




                                                 2
